Shulman, Presiding Judge.
Appellant brought suit against appellee for medical malpractice. Appellee answered and filed a motion for summary judgment, supporting the motion with his own affidavit. Appellant filed an opposing affidavit and objections to appellee’s affidavit. Those objections were later abandoned and, after a delay for appellant to take the deposition of his expert witness (a deposition that was never taken), the trial court granted summary judgment to appellee. This appeal is from that order and an order denying appellant’s motion to set aside the summary judgment.
1. Appellant’s motion to set aside the summary judgment was apparently based on appellant’s contention that continuances were granted and revoked and granted again, all of which prevented appellant from securing the deposition testimony of his expert witness. Unfortunately, most of appellant’s argument depends on unsupported assertions in his brief. The record contains nothing that would show any nonamendable defect on the face of the record. See Code Ann. § 81A-160 (d). Appellant’s motion to set aside was without merit and was properly denied.
2. In his complaint, appellant alleged that appellee committed medical malpractice by misdiagnosing appellant’s ailment and performing unnecessary surgery. Appellee’s affidavit submitted in support of his motion for summary judgment pierced all of appellant’s allegations of negligence. Appellant’s counter-affidavit, on the other hand, contained as its strongest element another physician’s “feeling” that appellant’s subsequent problems were “related” to the surgery because they were in the same site.
Appellee’s affidavit established appellee’s right to judgment. Appellant’s witness’ affidavit wholly failed to create any question of fact which would prevent the grant of summary judgment. See Payne v. Golden, 245 Ga. 784 (267 SE2d 211).
*595Decided March 11, 1982.
Harold E. Martin, for appellant.
Bruce Benton, James V. Towson, Thomas C. Alexander, for appellee.

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.